*544Dissenting and Concurring Opinion by
Mr. Chief Justice Bell:
I would hold that this is not a proper case for a declaratory judgment proceeding. The principles governing the tpiestion of whether or not a declaratory judgment proceeding should be entertained by a Court were recently clarified and settled in: Allstate Insurance Company v. Seward, 407 Pa. 628, 630, 182 A. 2d 715; State Farm Mut. Automobile Insurance Company v. Semple, 407 Pa. 572, 180 A. 2d 925; McWilliams v. McCabe, 406 Pa. 644, 179 A. 2d 222; Philadelphia v. Philadelphia Transportation Company, 404 Pa. 282, 171 A. 2d 768.
Many State and Federal Courts throughout our Country are swamped with litigation. Moreover, everyone knows except possibly some legislators, and some theorists, that litigation is very rapidly and constantly increasing. If declaratory judgment proceedings— contrary to the Uniform Declaratory Judgments Act— are mandatory instead of discretionary with the Court in each case, and lie whenever an insurance company or an insured (or its or his lawyer), is in doubt as to whether an insurance policy covers the facts in that particular matter; or whenever a fiduciary or a testamentary beneficiary or person interested in a will (or one of their respective attorneys), is in doubt as to the meaning of a will; or whenever the Governor or the Attorney General is in doubt as to the validity or constitutionality or construction or application of an important Act of the Legislature; or whenever the Mayor or a Councilman or the City Solicitor is in doubt as to the validity or constitutionality of an important Ordinance of City Council — the Courts will be super-swamped with litigation. Advisory opinions— often dealing with potentialities rather than actualities and thereby jeopardizing Justice in the light of after-discovered facts — will become the rule instead of *545the very unusual exception. The net result will be to greatly increase Court congestion and Court backlog and thus make the speedy and certain rendition of Justice almost impossible.
If, however, a declaratory judgment lies in this case stated, then I agree with the conclusion of the Court.